BROWN, CHIEF JUDGE,
dissents.
I tin this case, RPM Internationál, Inc., d/b/a Rust-Oleum was sued and properly served. Neither RPM nor Rust-Oleum filed an answer. After a default judgment, RPM appealed. In the appeal, RPM stated that they are, in fact, the parent corporation and own Rust-Oleum. On appeal, RPM claims that the evidence presented to confirm the default did not show that RPM manufactured the faulty product. They claim it was Rust-Oleum’s product and even though they own Rust-Oleum they must be treated as separate. RPM is basically offering evidence in this court. It is RPM that is now attempting to put on evidence in this court. I must respectfully dissent.